Status of the Application
This Office Action is in response to the Remarks filed 2 June 2022.
The rejection under 35 U.S.C. 101 is withdrawn in view of Applicant’s arguments.
The rejections under 35 U.S.C. 102(a)(1) (Markosyan and Zhang) are withdrawn in view of Applicant’s response.
Election/Restrictions
Claims 3, 7, 9-19 and 21-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 November 2021.
Information Disclosure Statement
The listing of references on page 2 of the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: Table 6 on page 86 of the Specification is objected to because it is illegible, and the first column lacks a legend. Because the table is critical to understanding the invention a legible replacement is necessary.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a stevia plant comprising 1.19 grams or more Rebaudioside M (RebM) per 100 grams of (a) dry leaf. Applicant further claims a seed, tissue, tissue culture or cultured plant cell of said Stevia plant.
	Applicant describes making three plants comprising at least 1.19% RebM content of dry leaf in Table 6 on page 86 of the instant Specification: (S or 5)21718, (S or 5)7??8 and (S or 5)1736 having 1.19%, 1.2?% and 1.46% RebM respectively.
	Applicant does not describe making a Stevia plant having greater than 1.46% RebM in dried leaf, and only described the very bottom of the claimed range and does not describe the variation within the claimed genius.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed. The decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Similar to the analogy drawn in Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GLG Life Tech Corporation (GLG) (1 March 2016, Nutraceutical Business Review) taken with the teachings of Shyu et al (1994 Journal of Agricultural Research China 43(1): 29-39).
	Applicant claims a stevia plant comprising 1.19 grams or more Rebaudioside M (RebM) per 100 grams of (a) dry leaf. Applicant further claims a seed, tissue, tissue culture or cultured plant cell of said Stevia plant.
	GLG discloses producing Stevia plants where RebM constitutes more than 1% of dry leaf weight and over 8% of the TSG’s (total steviol glycosides). Consequently, GLG discloses a leaf tissue (instant claims 5 and 6). GLG does not disclose the exact percentage of RebM in dried leaf tissue. The prior art (Shyu et al) teaches that the amount of rebaudiosides in Stevia rebaudiana leaves can be highly dependent upon when the leaves are harvested in the Summary on page 39. Table 6 on page 36 of Shyu et al teaches that the rebaudioside content of can depend greatly upon harvesting date and genetics of the line. Given the evidence of Shyu et al it would appear that the Stevia plants disclosed by GLG would overlap in scope with the claimed invention and thus would anticipate the instantly claimed invention.
	The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same, material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the Applicant to provide that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
	As stated above, GLG does not literally recite a RebM content of dried leaves of 1.19% or greater.
	In the alternative, the instant claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims because GLG teaches greatly increasing RebM content in dried leaves of Stevia using art standard and routine breeding and selection methods, especially increasing RebM content over 1% of dry leaf weight. Further, Shyu et al teaches that one of ordinary skill in the instant art would have had a reasonable expectation of success in producing 1.19% or more of RebM of dried leaf weight by growing a high RebM Stevia plant and harvesting the leaves at the optimal harvesting time.
Conclusion
The Office action is non-final because of the new grounds of rejection.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663